10 F.3d 806
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Allen PRUITT, Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.Kenneth Allen Pruitt, Petitioner-Appellant,V.Virginia Department of Corrections, Director,Respondent-Appellant.
No. 92-6948, 92-7072.
United States Court of Appeals,Fourth Circuit.
Submitted: November 9, 1993.Decided: November 22, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Kenneth Allen Pruitt, Appellant Pro Se.
Linwood Theodore Wells, Jr., Assistant Attorney General, William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petitions.  In No. 92-6948, our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that the appeal is without merit.  Similarly, in No. 92-7072, our review of the record and the magistrate judge's opinion discloses that the appeal is without merit.  Accordingly, we deny certificates of probable cause to appeal and dismiss the appeals on the reasoning of the district court and the magistrate judge.*  Pruitt v. Murray, No. CA-91-571-2 (E.D. Va.  Aug. 31, 1992);  Pruitt v. Virginia Dep't of Corrections, No. CA-91-404 (E.D. Va.  Sept. 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*In No. 92-7072, with respect to Pruitt's claim that his good time credits were lost, we note that good time credits are forfeited after return from escape from any correctional facility.